 THE F.A. BARTLETTTREE EXPERT CO.501mutual assentof Budd and the Union on June 29 to negotiate changesin the old agreement clearly manifested their understanding that thetimekeepers agreement, as automatically renewed on May 30, wouldremain in effect until modified, and nothing that the parties did beforeor after June 29 indicates a contrary intention 3Thus, in the absence of any showing that Budd and the Union hadterminated the timekeepers contract, we find that it was in effect onJuly 1 when the timekeepers engaged in their strike. The Respondentwas therefore free under terms of the no-strike clause to dischargethese employees for their contract violation.We shall accordinglydismiss the complaint.[The Board dismissed the complaint.]8 SeeNew England Lead Burning Company, Inc.,133 NLRB 8C3, where the Board foundthat a notice of termination may be revoked by a mutual oral agreement the effect of.which was to permit automatic renewal of a contract.The F.A. Bartlett Tree Expert Co., PetitionerandInternationalHod Carriers,Building and Common Laborers Union ofAmerica,AFL-CIO,Local No. 1353.Case No. 9-RM-251. June6, 1962SUPPLEMENTAL DECISION AND DIRECTION OFSECOND ELECTIONPursuant to a Decision and Order of the National Labor RelationsBoard' dated July 27, 1961, a hearing was held on August 18, 1961,before Cassius B. Gravitt, Jr., hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.In its petition, the Employer requests an election in a unit comprisedof all employees employed and working out of the Charleston, WestVirginia, office of the Employer and under the supervision and direc-tion of the local supervisor of that office, excluding office clerical em-.ployees, temporary employees, technical employees, professional, em-ployees, guards, and supervisors as defined in the Act.The Unionagreesto the appropriateness of this unit, which is the unit certifiedby the Board in August 1959 and covered by contract between the Em-ployer and the Union, except that the Union, contrary to the Em-ployer, would include temporary employees and exclude temporaryforemen.The Employer, which is engaged chiefly in line clearance for a powercompany within a 50-mile radius of Charleston, trims and fells trees,1Not published in NLRB volumes.137 NLRB No. . 56. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDcuts brush, and sprays foliage along the power company's right-of-way.Its 35 regular employees are classified as groundmen andclimbers.They work in crews of five to seven, each crew normallyheaded by one of the six regular foremen, who have authority to hireand discharge. These foremen are stipulated by the parties to be super-visors within the meaning of the Act, and we so find.Temporary employees:Spraying is done during 2 seasons: foliagespraying from June through August, and dormant spraying from No-vember until March. During these periods, the Employer hires extraemployees on a temporary basis.They work with regular employees,chiefly on spraying and brush cutting.This work is routine and canbe learned in about 20 minutes. Extra hiring is heavier for the sum-mer foliage spraying than for the winter dormant spraying, but thenumber hired for each season varies from year to year. For example,42 were hired during the summer of 1960, but only 13 during the sum-mer of 1961. The temporary employees are drawn from the regularlabor force of the area. They are hired as temporaries, are told the ap-proximate length of time they will be employed, are discharged at theend of that time, and do not share in any of the fringe benefits of theregular employees.Although no recall list is kept, most of the tem-porary employees have worked for the Employer one or more previousseasons.At the time of the hearing, there were three temporary em-ployees on the payroll, all of whom had been hired in early June, andwere scheduled to be laid off on or before September 1. One of thesethree was employed by the Employer for the first time in 1961; onehad worked for the Employer for 2 or 3 months 2 years previously andalso 6 or 8 years before his most recent employment; and the third hadworked for 2 or 3 months in both 1958 and 1959.In view of the foregoing, particularly the fact that temporary em-ployees are drawn from the same labor force, are employed every yearin substantial numbers for substantial periods of time, are composedprimarily of former employees, and work with and do the same kindof work as the permanent employees, we find that they have sufficientinterests in employment conditions to warrant their inclusion in theunit .2Temporary foremen:Employees who are put in charge of crews dur-ing spraying seasons and while regular foremen are on vacation aredesignated as "temporary foremen."During the year prior to thehearing, various employees served as temporary foremen for periodsranging from 2 to 37 weeks. The contract between the Employer andthe Union provided that employees would not be covered by the con-tract while serving as temporary foremen.They continue, however,2KnouseFoodsCo-Operative, Inc.,131 NLRB 801.Members Leedom and Brown do not agree with the inclusion of these employees in theunit, but would exclude them as casuals under all the circumstancesof this case. THE F. A. BARTLETT TREE EXPERT CO.503to receive the employee benefits.The temporary foremen receive 30cents an hour more than their regular rate, but do not receive the samepay or benefits as the regular foremen.Like regular foremen, temporary foremen work along with theircrews, which consist of both regular and temporary employees.Un-like the regular foremen, however, temporary foremen have no au-thority to discharge or to make effective recommendations regardingthe employment status of their crew members.While the Employer'sjob description provides that temporary foremen may select men fortemporary employment when so directed by the area supervisor, andone temporary foreman testified that he has hired temporary em-ployees when so authorized, all the other temporary foremen who testi-fied stated that the area supervisor had to approve those hired forsuch temporary work. In addition, the area supervisor testified thathe designates the specific individuals to be hired for these temporaryjobs, that he sometimes requests the groundmen and climbers as wellas the temporary foremen to bring men in when needed for temporarywork, and that no temporary employees are hired without his approval.The area supervisor designates one of the regular foremen to serveas his assistant during periods when crews are added, and either thearea supervisor or his assistant visits each crew one or more times aweek.Temporary foremen keep time records and report irregularitiesto the area supervisor or his assistant.The record also establishes thatthe temporary foremen serve as conduits for the directions of the areasupervisor and his assistant, as well as the representative of the powercompany for which this work is done.Under all circumstances of this case, we find that the temporaryforemen are leadmen who direct the work of their crews, but that theyare not required to exercise independent judgment in doing so and donot possess any of the other statutory indicia of supervisory authority.We shall, therefore, include them in the unit?Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act: All employees em-ployed and working out of the Charleston, West Virginia, office ofthe Employer and under the supervision and direction of the localsupervisor of that office, including temporary employees and tempo-rary foremen, but excluding office clerical employees, technical em-ployees, professional employees, guards, and supervisors as defined inthe Act.[Text of Direction of Second Election omitted from publication.]3Member Rodgers would find that the temporary foremen possess statutory supervisoryauthority.As they spend a regular and substantial part of their time during the yearperforming such supervisory duties, he would exclude them.